                                 Exhibit A




                                                                             Exhibit A



Case: 17-10065   Doc# 461-1   Filed: 08/20/19   Entered: 08/20/19 13:55:24    Page 1
                                        of 2
 1
     Timothy W. Hoffman, Trustee
 2   State Bar No. 114962
     Post Office Box 1761
 3   Sebastopol, CA 95473
     Telephone No.: (707) 874-2066
 4
 5
 6
                                 UNITED STATES BANKRUPTCY COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA
 8
     In Re:                                             )      Case No.: 17-10067 RLE
 9                                                      )
              SVP                                       )      Chapter 11
10                                                      )
                                                        )
11                   Debtor                             )
                                                        )
12                                                      /
13                                    NOTICE OF TRUSTEE’S RESIGNATION
14
              TO THE OFFICE OF THE UNITED STATES TRUSTEE:
15
              Timothy W. Hoffman hereby resigns as Chapter 11 Trustee in the above-referenced case
16
     due to a conflict of interest.
17
18
     Dated:      8/7/19                          Timothy W. Hoffman
19                                               Timothy W. Hoffman
20
21
22
23
24
25
26
27
28



     Case: 17-10065        Doc# 461-1     Filed: 08/20/19   Entered: 08/20/19 13:55:24     Page 2
                                                    of 2
